  Case 1:19-cv-01147-NGG-RML Document 11 Filed 04/10/19 Page 1 of 1 PageID #: 36


AO 440 (Rev. 06/12) Summons in a C iv il Action



                                       UNITED STATES DISTRJCT COURT
                                                                  for the
                                                     Eastern District ofNew York


                      MAXINE HUDACEK                                )
                                                                    )
                                                                    )
                                                                    )
                             Plaintiff(s)                           )
                                                                    )
                                 V.                                         Civil Action No. 1:19-cv-1147-NGG-RML
                                                                    )
                   NE & WS INC.,                                    )
            NE & WS METAL WORKS, INC.,                              )
        EDWARD NOWAKOWSKI, individually, and                        )
          VOYTEK KUROPATRICKI, individually
                                             -- - - - - - - - -     )
                            Defendant(s)                            )

                                 AMENDED SUMMONS lN A CIVIL ACTION

To: (Defendant 's name and address) Edward Nowakowski
                                    Via Last Known Address
                                    6039 59th Road
                                    Maspeth, NY 11378-3203




          A lawsuit has been filed against you.

  X      Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Zachary Holzberg, Esq.
                                Derek Smith Law Group, PLLC
                                One Penn Plaza, Suite 4905
                                New York, NY 10119



       If you fai l to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:     April 10, 2019                                                      s/Tiffeny Lee
                                                                                       Signature ofClerk or Deputy Clerk
